Citation Nr: 0726489	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2007 for further development.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDINGS OF FACT

1.  Right ear hearing loss was noted at the time of the 
veteran's entry into service, and a presumption of soundness 
as to right ear hearing loss therefore does not arise. 

2.  There was no increase in the preexisting right ear 
hearing loss related to the veteran's active duty service. 


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in December 2003.  Later 
that month, a VCAA letter was issued to the appellant.  This 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Since the 
December 2003 VCAA notice preceded the March 2004 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
December 2003 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.  Nevertheless, the Board notes 
that the RO sent the veteran a March 2006 correspondence and 
a June 2007 supplemental statement of the case, both of which 
fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and a VA 
examination report dated April 2007.  There is no indication 
of relevant, outstanding records which would support the 
appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Service Connection for Hearing Loss

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

The veteran testified at his September 2006 Board hearing 
that he believes that his hearing loss was caused by throwing 
grenades and shooting M-16s while in basic training.  He 
mentioned an incident in which a grenade went off on his 
right side.   

Service medical records include the reports of audiometric 
examinations which show pure tone thresholds, in decibels, as 
follows:

        Right Ear			
					.5k  1k  2k  3k  4k 
April 2001 (entrance exam)	   0    5  25  40  75   		 
February 1982 (in service)	              5  15  30  25  25  
		  
June 1982 (in service)		 10  10  30  35  30
March 1983 (in service)		 15  10  20  35  30	

August 2001 (post service)	            10  35  30  30  45
April 2007 (post service VA)          20  30 30  50  55 

The Board notes that the veteran had hearing loss in the 
right ear upon entering service.  As such, the veteran cannot 
have been presumed to have been in sound condition upon 
entering service.  The only remaining question then, is 
whether the veteran's right ear hearing loss was permanently 
aggravated by his service.   

The Board notes that the veteran's separation examination was 
not able to be located.  The Board also notes that there are 
no medical records in the claims file until the August 2001 
audiologic examination conducted by a private examiner in 
conjunction with the veteran's request for a hearing aid from 
his employer.  

The Board may not draw its own medical conclusions and, thus, 
may not provide its own answer to the complex medical 
question of whether the service medical records discussed 
above show clinically aggravated hearing loss during the 
veteran's service.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Indeed, the Board must rely upon the conclusions of 
trained medical professionals with regard to such questions.  
In this case, the veteran underwent an April 2007 VA 
audiologic examination; and the examiner was asked to offer 
an opinion as to whether the evidence indicates that the 
veteran's hearing acuity was permanently worsened during 
service.

At the examination, the veteran complained of hearing loss 
and tinnitus bilaterally (service connection for tinnitus was 
denied in June 2004).  He related his hearing loss to small 
arms fire and grenades.  He denied exposure to excessive 
noise outside of the military.  

The examiner reviewed the veteran's claims file and conducted 
an audiologic examination (right ear pure thresholds are 
noted above).  The veteran had word recognition scores of 92 
percent in his right ear and 96 percent in his left ear.  The 
examiner diagnosed the veteran with bilateral sensorineural 
hearing loss.  The loss was mild to moderate on the right 
side and mild on the left side.  The examiner noted that the 
veteran has not had any medical treatment.  He also noted 
that the veteran had significant hearing loss in the right 
ear prior to service (as evidenced by his right ear pure 
thresholds in April 1981).  Although the veteran's separation 
examination was unavailable for review, the examiner noted 
that the hearing tests conducted in June 1982 and March 1983 
showed less hearing loss than the veteran had when he entered 
service.  Based on the review of the veteran's claims file, 
the examiner opined that it was less likely than not that the 
veteran's hearing loss was a result of military service.   

As noted above, the Board must rely on competent medical 
evidence in considering medical questions.  Interpretation of 
audiometric test results which, as in this case, show various 
increases and decreased in decibels at different Hertz levels 
would appear to be such a medical questions.  Recognizing 
this, the Board remanded the case to obtain a medical opinion 
as to whether the various audiometric test results showed an 
increase in the severity of the preexisting hearing loss.  
The VA examiner, after reviewing the audiological examination 
reports, interpreted those results as showing no increase in 
the severity of right ear hearing loss during service.  The 
Board believes this medical opinion is entitled to 
considerable weight.  There is no contrary medical evidence 
of record.  

In sum, objective medical evidence shows no decrease in the 
veteran's hearing acuity during his period of active service, 
and the earliest contemporaneous evidence showing complaint 
of a decrease of hearing acuity occurs approximately 17 years 
following the veteran's separation from active duty.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for right ear hearing 
loss.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


